DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following claims including claims 1,5,6,14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilberding (US 20210208841 A1).

Per claim 1, Wilberding discloses a method, comprising: at a first electronic device: 
generating a local audio intent object associated with a software application stored on the first electronic device (control device 130 receives a voice input in the same manner as  recited in para. 38, via an integrated NMD 120, para. 57 and the received voice input as read by the processor of the control device is a generated local audio intent object, that is associated with the software application required by the processor of the control device in order to receive and act upon the voice input data).
wherein the local audio intent object includes one or more local audio parameters (the parameters are the values of the software program used to perform the functions in response to a voice command in a manner analagous to the example given in para. 38) (for example, the voice command to play a song, includes additional local audio parameters in order to carry out the command, such as the name of the song and the parameters requires to transmit the command along with the song name to the playback device 106 as disclosed in para. 38, and para. 54:  “the playback device 110r receives commands from another control device (e.g., the control device 130a of FIG. 1B”); 
after generating the local audio intent object (the voice command cited above), determining that a second electronic device is proximate to the first electronic device (para. 67: “the control device 130 can measure the strength of the beacon signal. The control device 130 can then use measured strength of the beacon signal to determine a distance between the control device 130 and the playback devices 110”), 
wherein the second electronic device is outputting an audio signal (para. 67  “by adjusting various characteristics of the generative music based on a location of one or more users relative to the playback devices 110” where the generative music is the second electronic device outputting audio ); and
 in response to determining that the second electronic device is proximate to the first electronic device: 
generating a proximate audio intent object (para. 67: “the control device 130 can report the determined distance to the playback devices 110”, where the generated distance is the proximate audio content) corresponding to the second electronic device based on 
the one or more local audio adjustment parameters (the determined distance is based on altering characteristics of the generative music per para. 65, that is playing per the voice command to play a song cited above) and,
 a round-trip time (RTT) of a communication connection between the first electronic device and the second electronic device (the time of flight information cited in para. 68 comprises timed connections between the first and second electronic devices); and 

transmitting the proximate audio intent object to the second electronic device via the communication connection (para. 67: “the control device 130 can report the determined distance to the playback devices 110”), 
wherein the proximate audio intent object causes the second electronic device to adjust the output of the audio signal (para. 75: As such, the playback device 110 can reduce the volume of the generative music when the user is within the threshold distance of the playback device 110).

Per claim 5, the method of claim 1, 
wherein the first electronic device is outputting a second audio signal when the software application generates the local audio intent object (the control device can be part of a phone para. 57, which can be in the middle of a call where the user in engaged in conversation which comprises outputting a second audio signal by the control device , para. 80,81), further comprising: 
adjusting the output of the second audio signal based on a local audio adjustment start time included in the one or more local audio adjustment parameters (the local adjustment parameters require a local adjustment start time as the required synchronization/clock data that must be attached or modulated onto the other parameters in order to be read, processed and transmitted/received by the devices as per the claim 1 rejection); and 
ending the adjustment of the output of the second audio signal based on a local audio adjustment duration included in the one or more local audio adjustment parameters (when the user/control device moves beyond a certain distance the audio will change as per the claim 1 rejection, where the indication that the user/control device has moved require a local audio adjustment duration as the required synchronization/clock data that must be attached or modulated onto the other parameters in order to be read, processed and transmitted/received by the devices as per the claim 1 rejection, where the change in audio/end of the adjustment is based on the synchronization time of the signal received by the playback device in order to adjust the audio).

Per claim 6, the method of claim 5, wherein the first electronic device and the second electronic device concurrently adjust their respective audio signals (the first and second audio sources can be concurrently played as such, since audio is dynamic in nature, the first and second electronic device each adjust the respective audio output based on the variations of the audio signals inside of each device.

Per claim 14, the method of claim 1, wherein the first electronic device determines that the second electronic device is a proximate electronic device based on predefined data (threshold distance, para. 74) indicating that the second electronic device is a proximate electronic device .

As per claim 15, the method of claim 1, wherein the first electronic device determines that the second electronic device is a proximate electronic device based on proximity information determined based on one or more signals received from the second electronic device (based on the threshold of the claim 14 rejection), 
and wherein the first electronic device receives the one or more signals via at least one of a near-field communication connection, a short-range communication connection, and a Wi-Fi connection (wifi para. 34).

As per claim 16, the method of claim 1, further comprising: 
after transmitting the proximate audio intent object to the second electronic device: outputting a fourth audio signal (the audio signal output from the control device per the claim 5 and 6 rejections); 
receiving a remote audio intent object from a third electronic device (para. 24, one of the additional NMDs), wherein the remote audio intent object includes one or more remote audio adjustment parameters (the parameters analogous to those specified in the claim 1 rejection, but instead transferred from an NMD to a control device, para. 38  computing device 106c can receive the voice input data from the NMD 120a via the network 104 “, where the computing device is part of the control device ); and
 adjusting the output of the fourth audio signal based on the one or more remote audio adjustment parameters (the audio can be adjusted based on multiple control devices, where an additional control device is the third electronic devices).

As per claim 17, the method of claims 1-16 is performed on a processor based device and as such requires a non-transitory computer-readable storage medium storing one or more programs, the one or more programs including instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to: 
generate a local audio intent object associated with a software application stored on the first electronic device, wherein the local audio intent object includes one or more local audio parameters; 
after generating the local audio intent object, determine that a second electronic device is proximate to the first electronic device, wherein the second electronic device is outputting an audio signal; and 
in response to determining that the second electronic device is proximate to the first electronic device: generate a proximate audio intent object corresponding to the second electronic device based on the one or more local audio adjustment parameters and a round-trip time (RTT) of a communication connection between the first electronic device and the second electronic device; and
 transmit the proximate audio intent object to the second electronic device via the communication connection, wherein the proximate audio intent object causes the second electronic device to adjust the output of the audio signal (per the claim 1 rejection).

Per claim 18, the method of claim 1 is performed by a first electronic device, comprising: 
one or more processors; a memory; and one or more programs (the electronic device requires those items to perform the cited functions, notably the digital wireless communication with the other devices)
wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, wherein the one or more programs include instructions for: 
generating a local audio intent object associated with a software application stored on the first electronic device, wherein the local audio intent object includes one or more local audio parameters; 
after generating the local audio intent object, determining that a second electronic device is proximate to the first electronic device, wherein the second electronic device is outputting an audio signal; and 
in response to determining that the second electronic device is proximate to the first electronic device: generating a proximate audio intent object corresponding to the second electronic device based on the one or more local audio adjustment parameters and a round-trip time (RTT) of a communication connection between the first electronic device and the second electronic device; and 
transmitting the proximate audio intent object to the second electronic device via the communication connection, wherein the proximate audio intent object causes the second electronic device to adjust the output of the audio signal.

Allowable Subject Matter

Claims 2-4,7-13 objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
June 8, 2022